PER CURIAM.
The evidence does not disclose the agreement, alleged in the complaint, “that if plaintiff would marry him [the defendant] he would obtain and keep in force a policy of insurance on Ms life,” but at best only a sanction by the father of the plaintiff of engagement upon conditions affecting the financial capacity of the defendant, who, in a letter to the plaintiff, said: “The conditions he names are just and fair, entirely so, and I am fully confident that I shall be able to comply with all of them very soon, to his entire satisfaction.” The judgment must be affirmed. Judgment affirmed, with costs.